HOOK, Circuit Judge
(dissenting). The facts in this case are few, and I think the controlling principle of law has been definitely settled by the Supreme Court in Sun Printing & Publishing Ass’n v. Moore, 183 U. S. 642, 22 Sup. Ct. 240, 46 L. Ed. 366, and United States v. Bethlehem Steel Co., 205 U. S. 105, 27 Sup. Ct. 450, 51 L. Ed. 731.
Caldwell & Drake had a contract to construct a public building. The Terra Cotta Company contracted to furnish them by a specified date all the architectural terra cotta as described in drawings and specifications. They failed to do so. The subcontract provided that the Terra Cotta Company should have a bonus of $50 for each day they completed their undertaking before the day specified, and, on the other hand, should pay as liquidated damages $50 for each day’s default thereafter. It is this clause which my Brothers hold is not a contract for liquidated damages. The circumstances confronting the parties at the time — and they are determinative — seem to me to put the question beyond doubt. Default by the Terra Cotta Company might well have entailed such serious consequences to the progress of the larger work that the case was essentially one for an agreed measure. It was not like a contract for a small amount of common material which might be bought any day in the market. The express provision for bonus for earlier fulfillment shows how important both parties regarded time, and no doubt the Terra Cotta Company would have been quick to claim the bonus had they earned it. The principle governing such cases was so definitely defined by the Supreme Court that I do not think we should decline to apply it as beyond the needs of the cases in which it was announced, if indeed we should feel free to do so in a case of greater doubt.